DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 7/26/22 and IDS filed on 10/12/22.
Status of claims
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/6/22.
Applicants are notified that election of species is withdrawn.
Claims 18-35 are examined in the application.
In view of the amendment to claim 18, rejection of claims 28-30 and 32 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is hereby withdrawn.
In view of applicants response and explanation,  rejection of claims under 112 second paragraph is withdrawn except for claim 19.

The following rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
1.Claim 19 is ambiguous since R5 is 8-30 alkyl group or alkyl group substituted with hetero atom. Therefore, what is meant by (C12-C22)alkylamido (C2-C6) alkyl group? Claim 19 is not further limiting the scope. Claim 19 would read better by reciting R5 represents “ alkyl group comprising 8-30 carbon atoms or alkyl group substituted with at least one heteroatom represents  alkyl group comprising 12-22 carbon atoms substituted with alkylamido wherein the alkyl is C2-C6 group. Note that claim 18 recites alkyl group comprising 8-30 carbon atoms, therefore recitation of  C2-C6 alkyl group is confusing and this alkyl is outside the scope of carbon range for R5.
2.The same is true for R6. Claim 19 is not further limiting the scope. Claim 19 would read better by reciting R6 represents “ alkyl group comprising 8-30 carbon atoms or alkyl group substituted with at least one heteroatom represents alkyl group comprising 12-22 carbon atoms substituted with acetate.
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
Applicants argue that R5 and R6 groups of claim 19 comprise 14 to 28 carbon atoms, which further limits claim18’s “aliphatic group comprising from 8 to 30 carbon atoms, wherein the aliphatic group optionally comprises at least one heteroatom; or an aromatic group.” The Recited R5 group claim 19 clearly recites, using standard language in the field of chemistry, a (C2-C6) alkyl group with a (C12-C22) alkyl amide. The recited R6 group also need not be rewritten as requested by the Office, because this limitation is clear on its face. Thus, claim 19 is in fact clear and further limits the scope of claim 18.
In response to the above argument, (C2-C6)alkyl group with a (C12-C22)alkyl amide  means (C2-C6)alkyl group substituted with a (C12-C22) alkyl amide group and  it is not (C12-C22) alkyl amide group substituted with a (C2-C6)alkyl group.  Therefore,  (C2-C6)alkyl group with a (C12-C22)alkyl amide  is outside the scope of aliphatic group comprising from 8 to 30 carbon atoms for the definition of R5 and R6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-35 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of US 2018/0353396 (‘396) and U. S. Patent 6,613,316 (‘316).
	The filing date of US ‘396 is 12/21/15 and the filing date of instant application is 6/21/17. US ‘396 is a competent reference.
	US ‘396 teaches mixture of emulsion comprising a mixture of silicones  and under abstract teaches :

    PNG
    media_image1.png
    400
    561
    media_image1.png
    Greyscale

US ‘396 teaches the same emulsion claimed in the instant application under claim 18 (iii). 
US ‘396 at ¶¶ [0021-0022] teaches:
 
    PNG
    media_image2.png
    184
    553
    media_image2.png
    Greyscale

This is same claimed in claim 28.
US ‘396 at ¶¶ [0024-0025] teaches:

    PNG
    media_image3.png
    426
    572
    media_image3.png
    Greyscale

This is same claimed in claim 29. Regarding viscosity and amine number claimed in claim 29 see ¶ [0017]. See example 1 at ¶ [0068] and this is identical to example 1 of instant application regarding the amount of polydialkyl siloxane and amino silicone and thus meet claim 30. 
US ‘396 at ¶¶ [0043-0044] teaches:

    PNG
    media_image4.png
    311
    485
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    164
    442
    media_image5.png
    Greyscale

US ‘396 teaches the claimed non-ionic emulsifiers of claim 31.
US ‘396 at ¶ [0048] teaches:

    PNG
    media_image6.png
    207
    432
    media_image6.png
    Greyscale

US ‘396 teaches the limitation of claim 32. US ‘396 at ¶ [0046] teaches claimed oil-in-water emulsion and  under table 1 drawn to examples  4-6 teaches the particle size which is 175 nm, 170nm and 190nm and this is within 100-300nm claimed in claim 33. US ‘396 at ¶ [0053] teaches the amount of oil-in-water emulsions  used in hair care (reads on claimed cosmetic) and this is 3-10% and this overlaps with claimed 0.1-10% of claim 34.
US ‘396 at ¶ [0034] teaches adding cetyl trimethyl ammonium chloride and this is species under component (ii) (claims 18, 23-24 and 25) and at ¶ [0054] teaches adding additional surfactants and fatty alcohols. US ‘396 at ¶ [0055] teaches:

    PNG
    media_image7.png
    250
    468
    media_image7.png
    Greyscale

Difference between U’396 and instant application is US ‘396 does not teach the amount of cationic surfactant under ii) and cationic surfactant under (i) and fatty alcohols of claim 35.
Patent ‘316 teaches conditioning compositions comprising mono and dialkyl quats and teaches the monoalkyl quats and the amount which is 0.001-20% at col.2, ll. 32-59 and the monoalkyl quats describes and claimed in the instant application are cetyl trimethyl ammonium chloride, behen trimethyl ammonium chloride and these surfactants are claimed under (ii) drawn to claims 18, 23-24 and 25 and the amount claimed 0.1 to 10%  (claim 26) is within the amount taught by patent ‘316. Patent ‘316 at col.6, ll. 1-10 and ll. 31-34 teaches the species and the amount and the species taught by patent and claimed in the instant application are dicetyl dimethyl ammonium chloride and distearyl ammonium chloride (claims 18-21) and the amount taught by patent ‘316 is 0.01-10% and this overlaps with 0.1 to 10% (claim 22). Patent ‘316 at col.5, line 59 through col.6, line 4 teaches claimed fatty alcohols of claim 35. See also examples. US ‘316 teaches improved conditioning benefits to hair.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to prepare hair care compositions taught by US’316 comprising oil-in-water emulsions and also cationic surfactant like “cetrimonium chloride“ taught by US ‘396 and add the dialkyl quats  (cationic surfactants of (i)) taught by patent  since patent teaches the combination of monoalkyl quats  and dialkyl quats and fatty alcohols also taught by patent with the reasonable expectation of success that the modifies compositions not only exhibit improvement of dry feel, smoothness, reduction of dry combing force, reduced buildup, improved shine and improved conditioning effect to hair. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
	Applicants point out that the Office incorrectly alleges that “example | at [0068] [of Paul] and this is identical to example | of instant application regarding the amount of polydialkyl siloxane and amino silicone and thus meets claim 30.” Office Action, p. 8. However, the amine value of Paul’s example 1 is below 2 of KOH per gram of amino silicone. Example 1 thus cannot
be relied upon because it is outside the scope of the claims, nor would one of skill in the art
have relied upon the disclosed concentrations to achieve the claimed concentrations of silicones in dependent claim 30.
In response to the above argument, see below for [0068] of US ‘396. 

    PNG
    media_image8.png
    653
    613
    media_image8.png
    Greyscale


See example 1 of instant application reproduced below.

    PNG
    media_image9.png
    121
    585
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    625
    550
    media_image10.png
    Greyscale

Applicant attention is drawn to  examples 4-6 under table 1 and the amine value is 7.1, 7.2 and 6.9 respectively and this is within  2-10mg for component (ii) under emulsion of (iii) and the viscosities are 1,600; 5,600 and 1,3500 and this is within 1000 to 15,000 mPa’s of component (ii) under emulsion of (iii).
Examples 4-6 has the viscosity of  61,500 mPas this is within  the claimed viscosity for component (i) and emulsion of (iii), which is 40,000 to 100,000 of claim 18.
Applicants point out to results in the specification and argue that the cosmetic compostion comprising ingredients ( i-iii) of independent claim deposited thinner layer of silicone to the hair , resulting in a feel (touch) that is more natural and more clean as compared to a composition that comprises silicones,  cationic surfactants (i) and (ii) of independent claim 18 but does not comprise the oil-in-water silicone emulsion (iii) of independent claim 18.
In response to the above argument, US ‘396 at [0011] teaches:

    PNG
    media_image11.png
    449
    596
    media_image11.png
    Greyscale

The above paragraph teaches that the silicone emulsions of US ‘396 (claimed component (iii)) provide hair which has reduced heavy feel and build up and have better conditioning properties. The properties argued by applicants regarding inventive composition is expected property and not unexpected property. See also [0055] for the advantages of using component (iii) claimed in the instant application.
Applicants argue only with respect  US ‘396, however the rejection is based upon  combination of US 2018/0353396 (‘396) and U. S. Patent 6,613,316 (‘316).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619